Mr. President, Uruguay wishes to express its satisfaction,
and its trust in you, upon your election as President of the
General Assembly and as a representative of our region.
Your capabilities are recognized by all, and your sense of
impartiality and justice are the best guarantee of success in
the important work entrusted to us.
We also wish to congratulate the Secretary-General on
his work over the last year, which was clearly described in
his report to the General Assembly. His personal leadership
and decisiveness certainly contribute to international peace
and security.
Finally, we are happy to welcome the Czech Republic,
the Slovak Republic, the Former Yugoslav Republic of
Macedonia, Monaco, Eritrea and Andorra as new Member
States. We are pleased to see this confirmation of the
Organization’s dedication to universality and openness, as
Forty-eighth session - 4 October l993 13
given form in Article 4 of the Charter, to which Uruguay has
always adhered.
Ideological concepts are today lagging behind a reality
that persists in reaffirming the validity of freedom as a point
of reference in every effort to regain and preserve human
dignity. The great challenge of our time is to find a
collective answer to the dizzying changes that are occurring
as this century comes to its close. The technological
revolution and the spread of democracy are the two factors
that will empower humankind in its most genuine flowering.
In the political field, the new international order that we
are seeing emerge is nourished by the fall of political and
military blocs, the collapse of ideological borders and a
deepening of disarmament. Cooperation is replacing
confrontation. The elements of power are being reallocated
in the light of the new variables that offer a renewed
challenge to the multilateral organizations in the international
arena.
In the economic field, technological development has
replaced traditional comparative advantages with
competitiveness and excellence. Quality is the basis for the
production of goods and services. These trends, if stripped
of their human element, would be little more than a
materialistic expression lacking the necessary sense of
solidarity. A new order cannot be summed up simply as a
reallocation of the outward expressions of power. The
global nature and the interdependence that characterize
international relations today find their ethical content and
legal expression in the continuing validity of the fundamental
principles of international law.
In this context, we are facing today new horizons and
better prospects for understanding between nations. In this
respect, we hail with particular satisfaction the peace reached
in the Middle East between the State of Israel and the
Palestine Liberation Organization, and we welcome it as an
example and symbol of the new era of cooperation which
nations must carry forward on the threshold of the new
century.
Also, within the Latin American region, Uruguay is
pleased to point to the consolidation of the peace processes
in El Salvador and Guatemala. This has been achieved
through the efforts made by their peoples and Governments,
with the constant support of the international community.
The practice of direct diplomacy, with mechanisms for
political consultation and coordination, has been successful.
In this context, Uruguay wishes to stress the role played by
the Organization of American States in the grave crises
suffered by Peru, Guatemala and Haiti.
We can add little to a diagnosis on which we all agree.
Our responsibility lies in our capacity to propose solutions,
both in our own domestic spheres and internationally; this is
a challenge that every generation faces, taking national
feelings as the basis for a leap forward towards prosperity
and the expression of the international community as a basis
for the credibility that nurtures the hopes of the great
dispossessed majorities.
Uruguay wishes here to emphasize three particularly
important issues: the relationship between international
trade, development and political stability; the new
articulation of the concept of collective security; and, lastly,
the problems of human rights and the environment as part of
broadening the concept of integral development.
The dissoluble interdependence between development
and political stability is obvious. Freedom in its most
complete expression admits of no ambiguous interpretation.
And, just as human rights cannot be subject to the whims of
Governments, neither can free trade be limited by the
pressures of national or sectoral interests. Political freedom
and free trade are two sides of the same coin.
The opening of markets between developed and
developing countries cannot therefore be seen as a zero-sum
exercise; rather, it is an undertaking of benefit to all.
Greater competitiveness powers the process that begins with
growth, is strengthened by a better distribution of wealth and
is consolidated by the credibility of democracy and its
institutions. This shared responsibility makes no allowance
for double-talk from any side.
In our capacity as Chairman of the Negotiating
Committee of the Uruguay Round of the General Agreement
on Tariffs and Trade (GATT) at the ministerial level, we
wish to express our concern over the obstacles in the way of
14 General Assembly - Forty-eighth session
concluding the Round. After seven long years of
negotiations, certain trends continue to obstruct the
multilateralization process. Bilateral negotiations are
curtailing opportunities for reaching a comprehensive,
balanced result that takes into account all the interests at
stake, and particularly those of the developing countries, in
accordance with GATT’s own norms.
For several years now Uruguay has been working hard
to make structural adjustments in its economy. Policies to
make trade more open, both domestically and internationally,
have been put in place with the aim of modernizing the
industrial sector, facilitating technological innovation and
increasing competitiveness so as to achieve, in the final
analysis, a more efficient integration into the world economy
and world trade.
Deregulation of production, reform and modernization
of the public sector as well as strict fiscal adjustments aimed
at balancing the use of the country’s financial and monetary
resources have supplemented external liberalization policies
which have placed us among those who have reduced tariff
and non-tariff barriers at the fastest rate.
This great effort of adjustment carried out by Uruguay
- in a similar fashion to many other developing countries -
has been achieved not only in the framework of deep social,
economic and political difficulties, but has also been
undertaken unilaterally without any compensation at all from
its partners in the international system, especially the more
developed countries.
Thus Uruguay emphasizes once again its firmest
rejection of all protectionist policies which continue to be
applied by some highly industrialized countries. These are
clearly incompatible with the rules of GATT and with the
status quo commitments agreed at the beginning of the
Uruguay Round. At the same time, they are a disincentive
for the efforts made in the framework of democracy to
strengthen institutions and to have an appropriate social
dialogue.
It is disquieting to witness the behaviour of many
countries which preach the virtues and benefits of the free
market and economic liberalism but at the same time close
their borders to trade from countries whose well-being
depends to a significant degree on access to such markets.
Therefore, Uruguay calls once again and most
emphatically on all nations, especially the major trading
partners, to make possible a successful conclusion of the
Uruguay Round negotiations, in which comprehensiveness
and balance are values to be preserved in a strengthened
multilateral framework.
In this context, Uruguay also believes that regional
integration is the best path towards international
participation. Today nothing can be done individually.
Interrelationships exist between large economic blocs; no
country can escape that reality.
The creation of economic blocs must be interpreted as
a consequence of a process of integration and liberalization
of world markets. Blocs are a tangible approximation, an
intermediate step, to the goal of free trade, the ultimate goal
of GATT. Furthermore, this is the thrust of Uruguay’s
resolute participation in the Southern Cone Common Market
(MERCOSUR) and of the integration efforts of the North
American Free Trade Agreement, the Group of Three, the
Andean Pact and the bilateral agreements within the Latin
American Integration Association.
Uruguay recognizes that the new concept of
international security includes institutional, legal and political
aspects. From an institutional standpoint, we must avoid
extensive use of the powers of the Security Council based on
a sense of pragmatism that might undermine the criteria
governing the delicate balance between the main organs of
the United Nations. The disappearance of bipolarity enables
a new political reality to pervade the Council’s decisions. If,
on the one hand, the traditional situations caused by the cold
war have been unblocked, on the other hand, there must be
careful control of the trend towards possible excesses of
power by those nations enjoying a privileged situation.
Uruguay shares the thoughts of the Secretary-General
expressed in paragraph 80 of his document "An Agenda for
Peace" (A/47/277):
"The powerful must resist the dual but opposite calls of
unilateralism and isolationism if the United Nations is
to succeed."
The General Assembly must reassert its authority on the
basis of the Articles of the Charter which define its functions
and powers. In the area of peace and security, the General
Assembly’s constitutional limitations are set out in Articles
12, 24 and 36 of the Charter. These we abide by.
Nevertheless, its primacy is clear in the economic and social
areas.
To revitalize the General Assembly is to identify its
original mandate, reaffirming its areas of authority and
giving this organ, in which we are all permanently
represented, stronger involvement in the Organization’s
Forty-eighth session - 4 October l993 15
activities. This is the way to contribute to equity and the
balance of power established by the Charter. We also
believe in strengthening the International Court of Justice,
both in its administrative and consultative functions.
What I have said does not weaken our support for
adapting the Security Council to the new international reality
by reforming its composition and working methods. This
process must gain general consensus and respect the
principle of the sovereign equality of States. Only in this
way can we ensure greater representation, transparency and
efficiency.
We also believe that all this energy for renewal must be
injected appropriately into the Organization’s bureaucracy.
The United Nations is the sum of its organs, including its
specialized agencies. An improvement in efficiency must go
hand in hand with possible global transformations. We must
strive to rationalize our operational systems in order to
streamline administrative procedures, which often amass
through inertia hundreds of initiatives which wander
aimlessly, at great cost, through the machinery of an
insatiable bureaucracy.
International security also finds its most genuine
expression in strict compliance with international law. In
this context, which is fraught with uncertainty and
unpredictable events, the principles of self-determination,
non-intervention, the peaceful settlement of disputes and the
observance of good faith in the fulfilment of international
obligations must be interpreted not as concepts that are
vague or not properly drawn up by a naive legal system, but
as the pillars of international relations.
It is also out of political realism and pragmatism that
Uruguay turns to the law as the main shield for its defence.
Our former Ambassador to the United Nations,
Dr. Carlos María Velázquez, has said that the small
countries
"need to know, for reasons of our true national interest,
how far we can go and - most important - where we
can be taken. Respect for the law and international
behaviour that follows legal rules are the only path
towards a consolidation of the values of culture,
freedom and dignity."
Uruguay, true to its tradition, continues to interpret
Article 51 of the Charter strictly and continues to claim the
compensation to which it is entitled under Article 50 as a
consequence of the losses caused by the Gulf War. It does
so not only for material reasons, but because it believes that
collective security is based on the credibility of the rules that
regulate it.
Just as Uruguay is a jealous guardian of the principles
of international law, it is genuinely open to all those
undertakings which, in fulfilment of an international
mandate, constitute an indispensable contribution to world
peace and security. Thus, we believe that peace-keeping
operations are an essential part of the multilateral policy of
the United Nations, without prejudice to the necessary efforts
being made in the field of preventive diplomacy.

Uruguay has increased the number of armed forces
personnel placed at the disposal of the United Nations. The
numbers are highly significant in relation to the country’s
population and the size of its military. It has also expressed
to the Secretary-General its readiness to host regional
training centres for United Nations peace-keeping forces.
Our armed forces adopt a professional approach to
peace-keeping missions, in which they are representatives of
the international community. It gives them satisfaction to
see their efforts contributing to establishing peace between
States and to regional and national reconciliation, as in
Cambodia, where, at last, democratic values and respect for
human rights prevail.
We are concerned, however, over the risk of these
operations’ being discontinued because of delays in the
payment of countries’ contributions. It would be contrary to
the principle of universality if, owing to these difficulties,
only countries with vast financial resources could participate
in such operations.
We believe that this policy of collective security must
be supplemented by a policy of disarmament and a universal
ban on nuclear weapons. The signing of international
non-proliferation agreements and the adoption of the
Convention banning chemical weapons, which was signed in
Paris last January, constitute progress in this field - progress
that we endorse. We are also pleased to highlight the
contribution of our neighbours Argentina, Brazil and the
Republic of Chile through their implementation of regional
agreements aimed at ensuring the peaceful use of nuclear
energy and the non-proliferation of all types of weapons of
mass destruction.
Stability and balance are threatened by poverty on a
vast scale - widespread and critical poverty. Social
16 General Assembly - Forty-eighth session
development implies giving priority to social expenditure,
but only where this is made possible by real growth,
allowing for a reduction of the voluntary sector that is
developing in many of our societies. Collective security, as
well as ethics, must be taken into account in our approach to
this entire problem. Uruguay therefore attaches great
importance to Chile’s welcome initiative in the convening of
the World Summit for Social Development, to be held in
1995. This will provide a great opportunity for serious study
of the scope of the concept of social development.
The ultimate beneficiaries of the integral development
of the nations of the international community must be man
and his environment. We therefore wish to highlight here
the importance of action on issues related to human rights
and preservation of the environment.
At present, technology and international peace and
security are based on a narrow interpretation of the concept
of human rights. Words and speeches are useless if, as
President Clinton suggested, while we are gathered at this
General Assembly thousands of children in the world are
dying of hunger. What of the essence of democracy can we
rescue if, as in Bosnia and Herzegovina and in many other
places, we look on helplessly as people indulge in behaviour
that we thought had been eradicated for ever?
The concept of human rights - their intrinsic worth and
nature - is not affected by political, religious, sectional or
even State interests or considerations. The ethical heritage
of contemporary international society cannot allow
concessions in the defence of these rights and principles.
Any concession would affect the credibility of the
institutions and values of freedom and human dignity as the
bases of democracy.
During the Vienna World Conference on Human
Rights, the States parties solemnly reaffirmed their
commitment to promoting respect for and protection of those
rights. In this context, our country supports the
establishment of a high commissioner for human rights, in
the framework of the international system.
Moreover, Uruguay repeats President Lacalle’s
statement to the Secretary-General of our country’s
willingness to help in the evacuation of children who are
innocent victims of hatred and intolerance. We hope that
inertia will not prevail over political decisions or human
sensitivity. Those who suffer and die in the midst of
collective insanity must not be held hostage to bureaucratic
structures. If this happens, the documents approved at the
World Summit for Children in September 1990 will have
been relegated to the rhetorical scrapheap of its meetings.
Integral development implies careful consideration of
the problems of the environment. The concept of sustainable
development requires a link between environmental issues
and economic and social issues. In this context, States must
undertake bilateral and multilateral commitments, by means
of conventions, going beyond mere statements. This is also
an aspect of the North-South dialogue and of action to deal
with the conflicts of interests that it entails. Uruguay has
incorporated in a cross-border agreement with Brazil the
concept of responsibility for environmental degradation. It
wishes to reiterate the need to establish a legal system to
resolve environmental disputes through codification of
international environmental law, in the spirit of the
resolution adopted at the Rio Summit in 1992.
Finding a way to force States to accept responsibility
for non-compliance with the rules for protection of the
environment continues to be the basis for a fair relationship
between the industrialized countries and the developing
countries.
Such are the main issues of concern to Uruguay. In the
framework of all the ambivalence, all the areas of light and
shadow in the international arena, we are taking part in this
session of the General Assembly - as we have done since the
foundation of the United Nations - in the hope that deeds
will be shown to be more eloquent than words.
